Citation Nr: 0822245	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment on July 29, 2004, at Comanche 
County Memorial Hospital.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1973 
to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Oklahoma City, Oklahoma, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment on July 29, 2004, at Comanche County 
Memorial Hospital.  The veteran perfected an appeal of that 
decision.  The case is now ready for appellate review.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2006 substantive appeal, the veteran specifically 
indicated that he wished to be scheduled for a travel Board 
hearing before a Veterans Law Judge of the Board sitting at 
the RO.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
for one.

Secondly, on several occasions, the veteran has expressed a 
desire to obtain representation in the pursuit of his claim.  
It is a basic principal of veteran's law that a veteran-
claimant should be afforded the opportunity to obtain 
representation in the pursuit of a claim if such a desire is 
expressed.  

Finally, it is noted that it is the veteran's primary 
contention that when he obtained the medical treatment in 
question, it was his belief that he faced a life-threatening 
emergency and did not want to risk traveling to a VA 
facility.  In his notice of disagreement with the decision of 
the VAMC, the veteran stated that if necessary, he would 
"get documents from the attending Physician and other 
personnel of his condition" when he went into the Emergency 
Room at the Comanche County Memorial Hospital.  Such an 
opinion would be helpful to the veteran's claim.  To that 
end, the veteran is specifically reminded that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  



Accordingly, the case is REMANDED for the following action:

1.  The appellant is reminded that he 
has the right to submit additional 
evidence and argument on the matter the 
Board has remanded, including any 
pertinent medical opinions.  

2.  Provide the veteran with 
information regarding his right to 
representation and reasonably 
facilitate his ability to obtain such 
representation.  

3.  Schedule the veteran for a travel 
Board hearing at the Muskogee, 
Oklahoma, Regional Office before a 
Veterans Law Judge of the Board, as 
soon as it may be feasible.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


